Citation Nr: 1732272	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of the rating for prostate cancer from 100 percent was proper.

2.  Entitlement to a rating in excess of 40 percent for prostate cancer residuals.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to May 1967, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  Additionally, the Veteran testified at the hearing that he cannot work because of his service-connected prostate cancer residuals.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 60 percent for prostate cancer residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 100 percent rating for prostate cancer by way of a rating decision and notification letter dated April 2009, and he was notified of his right to submit additional evidence and request a predetermination hearing. 

2.  The proposed reduction for bilateral hearing loss was implemented in an August 2009 rating decision, effective November 1, 2009, and was made in compliance with applicable due process laws and regulations. 

3.  At the time of the August 2009 rating decision implementing the rating reduction, the rating being reduced had been in effect for less than five years, and the medical evidence reflected material improvement in the Veteran's prostate cancer disability under the ordinary conditions of his life.

4.  Throughout the appeal period the Veteran's prostate residuals have included voiding dysfunction requiring him to change absorbent materials more than four times a day.

5.  Throughout the appeal period the Veteran's voiding dysfunction has caused him to be unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for prostate cancer was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.344, 4.1, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7528, 7529 (2017).

2.  The criteria for a disability rating of no less than 60 percent for prostate cancer residuals have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ §§ 4.115a, 4.115b, Diagnostic Code (DC) 7528, 7529 (2017).

3.  The criteria for the assignment of a TDIU have been met beginning November 1, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the reduction in the rating for prostate cancer from 100 percent to 40 percent was improper.  He seeks a rating in excess of 40 percent for the residuals of prostate cancer and further seeks a TDIU, reporting that he cannot work due to his service-connected disabilities.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Propriety of Reduction and Entitlement to Increased Rating

Given the findings of the March 2009 VA examination showing no metastatic prostate cancer, the Board finds that the reduction of the Veteran's 100 percent rating was proper.  As an initial matter, the Board finds that the notice and procedural requirements have been met.  The Veteran was notified of the RO's intent to reduce his prostate cancer rating in an April 2009 rating decision, which was mailed to the Veteran along with a letter informing him that he had 60 days in which to present additional evidence and 30 days to request a predetermination hearing.  See April 2009 Notification Letter.  He did not request a hearing.  The proposed reduction of his rating for his prostate cancer disability was effectuated by an August 2009 rating decision, effective from November 1, 2009, thereby meeting the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.  Given the chronology of the processes described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating for his prostate cancer effective November 1, 2009.  38 C.F.R. § 3.105(e), (i).

The Board further finds that the reduction of prostate cancer from a 100 percent rating is proper, but that the correct evaluation of the disability is 60 percent due to the Veteran's voiding dysfunction requiring the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. §§ 3.344(a), 4.115a.  The Board notes that the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for five years or more, are not for application in this case because the 100 percent rating for prostate cancer was in effect from February 12, 2008 to November 1, 2009.  Rather, the provisions of 38 C.F.R. § 3.344(c) concerning disabilities that have not stabilized, are applicable.  This regulation provides that reexaminations disclosing improvement will warrant a rating reduction.  In any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).  

Here, the March 2009 VA examination upon which the rating reduction was based showed that after the Veteran's treatment for prostate cancer, he was found to have no local reoccurrence or metastasis of this disease.  Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides that following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  Thus, because the Veteran's prostate cancer was in remission and showed no local reoccurrence or metastasis, the reduction of the 100 percent rating was proper.

The Board further finds that the proper rating for the Veteran's prostate cancer from November 1, 2009 to the present is no less than 60 percent based on his voiding dysfunction residuals.  Under 38 C.F.R. § 4.115a, urine leakage (voiding dysfunction) requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is rated 60 percent disabling.  The Veteran testified at the April 2017 Board hearing that throughout the appeal period he experienced voiding dysfunction requiring him to use absorbent materials which must be changed at least four to six times a day, and more recently ten times a day.  See April 2017 Board Hr'g Tr. at 4-6.  This testimony is corroborated by the testimony of the Veteran's daughter, as well as the Veteran's statement in his April 2010 written statement.  See April 2017 Board Hr'g Tr. at 6-7; see also April 2010 Written Statement.  The Veteran and his daughter are competent to give such testimony and the Board finds their reports to be credible.  Thus, the criteria for a 60 percent rating for prostate residuals have been met throughout the appeal period.  38 C.F.R. §§ 4.115a, 4.115b, DC 7528, 7529.

TDIU

The Veteran also seeks a TDIU, reporting that he was last able to work in his position as a truck driver in June 2008 because of his voiding dysfunction.  See April 2017 Hr'g Tr. at 7; see also April 2017 VA Form 21-8940 Application for Increased Rating Due to Unemployability.  In light of the competent and credible lay evidence of record, the Board finds that entitlement to a TDIU is warranted throughout the appeal period.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A "schedular" TDIU may be assigned pursuant to 38 C.F.R. § 4.16(a) where the claimant's service-connected disabilities resulting in unemployability meet the criteria set forth in that section.  In this decision, the Board grants a 60 percent disability rating for the Veteran's prostate cancer residuals throughout the appeal period.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.  38 C.F.R. §§ 4.25, 4.16(a).

The Board finds that the Veteran is entitled to a TDIU based on his service-connected prostate cancer residuals beginning November 1, 2009.  The evidence of record shows that the Veteran has no more than a high school education with one year of college, and worked as a truck driver for over 38 years.  He stopped working as a truck driver in June 2008.  The Veteran reported that he could no longer work in his position because his urinary frequency prevented him from completing his work in a timely manner.  See April 2017 Board Hr'g Tr. at 7.  The Veteran is competent to provide testimony with regard to the symptoms he experienced and their effects on his employment, and the Board finds his statements to be credible.  Thus, the criteria for entitlement to a TDIU have been met beginning November 1, 2009.


ORDER

The reduction in rating for prostate cancer from 100 percent was proper.

A rating of 60 percent for the residuals of prostate cancer is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A TDIU is granted effective November 1, 2009, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

During the April 2017 Board hearing the Veteran testified that his residuals of prostate cancer, including urinary symptoms, have worsened.  Thus, remand is necessary to afford the Veteran a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and any private treatment records the Veteran would like considered in connection with the appeal.

2.  Schedule the Veteran for one or more VA examinations to determine the current nature and severity of his prostate cancer residuals.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


